Citation Nr: 1614598	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an initial evaluation in excess of 10 percent for status post left shoulder arthroscopic surgery with scars.

3.  Entitlement to an initial evaluation in excess of 10 percent for asthma.

4.  Entitlement to an initial compensable evaluation for hypertension.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 2007.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a March 2010 rating decision, the RO increased the evaluations for the right knee and left shoulder disabilities to 10 percent effective from June 1, 2007, the day after the Veteran's discharge from service.  Nevertheless, as these evaluations do not represent the highest possible benefit, the issues are in appellate status and have been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that, in the September 2010 substantive appeal, the Veteran limited his appeal to the above issues, as well as claims for service connection for head pain and neck pain that were also denied in the July 2008 rating decision.  In a June 2013 rating decision, the RO granted those service connection claims.  The Veteran expressed disagreement with the initial evaluations assigned for those disabilities; however, he did not thereafter perfect an appeal.  See July 2013 notice of disagreement; October 2013 statement of the case.  Based on the foregoing, the issues in appellate status are as stated above.

The Veteran was scheduled for a hearing before a Decision Review Officer (DRO) at the RO in May 2010, but he failed to appear for that hearing.  He requested that the hearing be rescheduled; however, the RO determined that good cause had not been shown and declined to reschedule the hearing.  See August 2010 supplemental statement of the case (notifying Veteran of decision regarding rescheduling hearing).  The Board finds that any question as to whether the Veteran was afforded due process in regard to the DRO hearing was addressed when the Veteran was provided the opportunity to testify at a Board hearing.  See Bowen v. Shinseki, 25 Vet. App. 250, 253-54 (2012) (holding that there is no due process violation when VA denies the veteran a hearing before the RO in error, but veteran maintains the ability to appeal and obtain a de novo hearing before the Board).

The Board remanded the case in May 2015 to reschedule the Veteran for a videoconference hearing before the Board.  The requested hearing was held before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge also held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided VA examinations in February 2013 in connection with these claims.  Thereafter, the Veteran essentially alleged that these disabilities had increased in severity since that time.  See, e.g., November 2015 Bd. Hrg. Tr. (Veteran testifying to various symptomatologies suggesting evidence of possible worsening).  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, and given the Veteran's limited treatment for these disorders, more recent examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected right knee, left shoulder, asthma, and hypertension disabilities.

The Board also notes that additional evidence has been received, which was not previously considered by the RO.  Specifically, the Veteran submitted treatment records in January 2016.  However, a Supplemental Statement of the Case (SSOC) has not been issued for the issues on appeal, and the Veteran has not submitted a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee, left shoulder, asthma, and hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the Veteran has submitted treatment records from his non-VA treatment providers dated through August 2014 and VA treatment providers from 2013 and 2014; however, as the case is being remanded, he will have another opportunity to submit or request that VA attempt to obtain any additional records.  See, e.g., November 2015 Bd. Hrg. Tr. at 37 (Veteran testifying that he last saw Dr. J.M. about 45 days earlier).

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee patellofemoral syndrome.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected right knee patellofemoral syndrome under the rating criteria.  In particular, the examiner should provide the range of motion of the knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected status post left shoulder arthroscopic surgery with scars.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected status post left shoulder arthroscopic surgery with scars under the rating criteria.  In particular, the examiner should provide the range of motion of the left shoulder in degrees and indicate whether there is any ankylosis.  He or she should also address whether there is any malunion, recurrent dislocation, fibrous union, nonunion (false flail joint), or loss of head (flail shoulder) of the humerus.  The examiner should further state whether there is any impairment of the clavicle or scapula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

In addition, the examiner should identify and describe the surgical scars related to the Veteran's left shoulder disability and any neurological impairment and provide the findings necessary under the rating criteria.  See, e.g., November 2015 Bd. Hrg. Tr. at 21-22 (Veteran testified that he had tingling in his arm and hand and lost grip in his hand on use of his shoulder).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected asthma.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function testing.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected asthma under the rating criteria.

To the extent possible, the examiner should distinguish between the symptoms associated with the service-connected asthma and any symptoms associated with a nonservice-connected disorder.  See, e.g., May 2013 private treatment record (diagnosis of obstructive sleep apnea).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected hypertension.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected hypertension under the rating criteria.  In particular, the examiner should provide the predominant diastolic and systolic pressures and indicate whether the Veteran requires continuous medication for control of his blood pressure.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence, including all evidence received since the March 2014 supplemental statement of the case.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



